DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 17-21, 23-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 17, the prior art discloses the use of non-oxidized heated collagen to form a prosthesis (see Ladet et al. (US 2011/0257666) but fails to teach heating composition of non-oxidized collagen and glycerol to 60C and maintaining at 40C. The prior art of Montanari et al. (WO2011/026987) discloses that native collagen can be used in the process but in the examples uses oxidized collagen which is at ambient temperatures in order to oxidize but fails to teach or suggest heating to a temperature of 60C and maintaining at 40C as claimed. 
As to claim 34, the prior art (Boey et al. (US 2012/0010636)) discloses coating a surface of a textile or a portion of the textile in order to prevent adhesion to an organ. The prior art previously cited (Evans et al. (US 2009/0318752)) discloses forming a colored portion on the textile in order to indicate the orientation of the prosthesis to aide the surgeon with placement of the implant. The prior art fails to teach the combination of forming the non-porous coating on the upper portion of the textile where the non-porous coating and a colored zone overlaps in a medial part of the textile as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715


/CACHET I PROCTOR/Primary Examiner, Art Unit 1715